            Case 1:20-cv-09503-LLS Document 9 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL NIEVES,

                                Plaintiff,

                    -against-
                                                                20-CV-9503 (LLS)
LEWIS J. LIMAN, UNITED STATES
DISTRICT COURT JUDGE; THE NEW                                  CIVIL JUDGMENT
YORK CITY LAW DEPARTMENT;
LaDONNA S. SANDFORD, SENIOR
COUNSEL,

                                Defendants.

         Pursuant to the order issued December 7, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 7, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
